DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 10815991 (Kowalski hereinafter) in view of US 4561834 (Poss hereinafter) in view of US 4334843 (Hansen hereinafter) on view  of US 4737090 (Sakai hereinafter) and further in view of US 2017/0058895 (Schultz hereinafter).
Regarding claim 1, Kowalski teaches a dual pumping system that discloses a housing (Figure 1, Housing 11); an electric motor (electric motor 34); a rotatable first input adapted to be driven by the internal combustion engine (Input from internal combustion engine 20); a rotatable second input driven by the electric motor (Input from motor 34); and a pump (Pump 10 or 40), wherein the pump is a vane pump (Column 4 Lines 35-39).
Kowalski is silent with respect to including a drum selectively rotated about a drum axis of rotation by one of the first input and the second input, a pump rotor selectively rotated by the other of the first input and the second input, wherein the drum includes a cam ring having a cavity in receipt of the pump rotor, the drum including a first fluid inlet port and a second fluid inlet port on opposite sides of the drum, wherein fluid entering the cavity through the first and second fluid ports flows axially in a direction parallel to the drum axis of rotation, the drum including a radially extending outlet port, wherein pumped fluid flows radially out of the cavity, the housing containing the electric motor and the pump.
However, Poss teaches a variable vane displacement pump (Figure 1) that discloses a drum selectively rotated about a drum axis of rotation by one of the first input and the second input (Drum made of 20 will be rotated by one of the two inputs of Kowalski), a pump rotor selectively rotated by the other of the first input and the second input (Pump rotor 24 connected to the other of the two inputs of Kowalski), wherein the drum includes a cam ring having a cavity in receipt of the pump rotor (Per Column 3 Lines 55-57 discloses 20 as hollow), the drum including a first fluid inlet port (inlet at the side of 36/38), wherein fluid entering the cavity through the first port flows axially in a direction parallel to the drum axis of rotation (Evident from Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of the vane pump of Kowalski with the vane pump of Poss to obtain the well-known and predictable effect of pumping a fluid. 
Kowalski is silent with respect to the drum including a first fluid inlet port and a second fluid inlet port on opposite sides of the drum.
However, Hansen teaches a pump system that discloses the use of a first input and second input on either side of the rotor (Figure 1 with Column 2 Lines 15-19 and 32-36 with the inlet from 16 on either side of 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input of the pump of Kowalski and Poss with the dual side input of Hansen to allow for more fluid to easily enter the pumping system. 
Kowalski is silent with respect to the drum including a radially extending outlet port, wherein pumped fluid flows radially out of the cavity.
However, Sakai teaches a vane pump that discloses the use of a radial outlet (Figures 1 and 2 show the radial outlet at 48) where the resultant combination would be such that the drum including a radially extending outlet port, wherein pumped fluid flows radially out of the cavity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump out of Kowalski/Poss with the radial outlet of Sakai since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Kowalski is silent with respect to the housing containing the electric motor and the pump.
However, Schultz teaches a dual driven pump system that discloses placing the electric motor within the housing (Figures 2-3 with motor with rotor 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor location f Kowalski with the internal location of Schultz to protect the motor from external threats. 
Regarding claim 2, Kowalski’s modified teachings are described above in claim 1 where the combination of Kowalski, Poss, Hansen, Sakai, and Schultz would further disclose that the housing and the drum define a high pressure cavity circumferentially surrounding the drum, the high pressure cavity being in fluid communication with the outlet port (Evident from Poss and Sakai with the outlet of Sakai being on the outside of the drum of Poss).
Regarding claim 3, Kowalski’s modified teachings are described above in claim 1 where the combination of Kowalski, Poss, Hansen, Sakai, and Schultz would further disclose a one-way clutch restricting rotation of the second input to a single direction of rotation (One way clutch 30 of Kowalski).
Regarding claim 4, Kowalski’s modified teachings are described above in claim 1 where the combination of Kowalski, Poss, Hansen, Sakai, and Schultz would further disclose that the housing includes a first inlet passage and a second inlet passage, the first and second inlet passages extending parallel to one another on opposite sides of the drum (Combination with Hansen discloses this duel input aspect).
Regarding claim 6, Kowalski’s modified teachings are described above in claim 1 where the combination of Kowalski, Poss, Hansen, Sakai, and Schultz would further disclose a pump rotor shaft fixed for rotation with the pump rotor (Shaft , wherein the pump rotor shaft is drivingly engaged with the second input (Inherent of Kowalski with shaft 36).
Regarding claim 7, Kowalski’s modified teachings are described above in claim 1 where the combination of Kowalski, Poss, Hansen, Sakai, and Schultz would further disclose that the fluid pumping system is operable in a first mode wherein the first input rotates and the second input is stationary, in a second mode wherein the first input is stationary and the second input rotates, and a third mode wherein the first input rotates in a first direction and the second input simultaneously rotates in an opposite direction (All three of these instances of present in the dual pump system of Kowalski per Figures 1-4 and Schultz). 
Regarding claim 8, Kowalski’s modified teachings are described above in claim 1 where the combination of Kowalski, Poss, Hansen, Sakai, and Schultz would further disclose that the first input includes an input shaft extending through the housing, the input shaft having one end in driving engagement with the drum (Shaft from the first input of Kowalski that interfaces with the drum of Poss).
Regarding claim 9, Kowalski’s modified teachings are described above in claim 1 where the combination of Kowalski, Poss, Hansen, Sakai, and Schultz would further disclose that the electric motor is submerged within a fluid to be pumped (Schultz ¶ 51).
Regarding claim 10, Kowalski’s modified teachings are described above in claim 1 where the combination of Kowalski, Poss, Hansen, Sakai, and Schultz would further disclose that the cavity of the cam ring includes a centerline rotatable about the axis of rotation of the drum (Evident from the drum of Poss). 
Regarding claim 11, Kowalski’s modified teachings are described above in claim 1 where the combination of Kowalski, Poss, Hansen, Sakai, and Schultz would further disclose that the electric motor is adapted to rotate one of the drum and the pump rotor in a first direction and internal combustion engine is adapted to rotate the other of the drum and the pump rotor in the opposite direction (Inherent of Kowalski as seen in Figures 1-4).
Regarding claim 12, Kowalski’s modified teachings are described above in claim 1 where the combination of Kowalski, Poss, Hansen, Sakai, and Schultz would further disclose that the cam ring includes a wall with an internal cylindrical bore at least partially defining the cavity, the cam ring including an outlet passageway radially extending through the wall (Hollow drum/cam ring of Poss with the radial outlet of Sakai will feature this structure).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 10815991 (Kowalski) in view of US 4561834 (Poss).
Regarding claim 13, Kowalski teaches a dual pumping system that discloses a housing (Figure 1, Housing 11); an electric motor (electric motor 34); a rotatable first input adapted to be driven by the internal combustion engine (Input from internal combustion engine 20); a rotatable second input driven by the electric motor (Input from motor 34); and a pump (Pump 10 or 40), wherein the pump is a vane pump (Column 4 Lines 35-39).
Kowalski silent with respect to the vane pump including a rotatable cam ring having a cylindrical cavity, a rotatable pump rotor, and circumferentially spaced apart vanes, the vanes and the pump rotor being fixed for rotation with one another and being positioned with the cylindrical cavity, wherein the cam ring is drivingly coupled to one of the electric motor and the internal combustion engine, the pump rotor being drivingly coupled to the other of the electric motor and the internal combustion engine, wherein the cam ring is supported for rotation within the housing.
However, Poss teaches a vane pump that discloses the vane pump (Figures 1 and 2) including a rotatable cam ring having a cylindrical cavity (Cam ring 20), a rotatable pump rotor (Rotor 24), and circumferentially spaced apart vanes (Vanes 44), the vanes and the pump rotor being fixed for rotation with one another and being positioned with the cylindrical cavity (Evident from Figure 2). The resultant combination would be such that the cam ring is drivingly coupled to one of the electric motor and the internal combustion engine (Inherent of the combination with Kowalski), the pump rotor being drivingly coupled to the other of the electric motor and the internal combustion engine (Inherent of the combination with Kowalski), wherein the cam ring is supported for rotation within the housing (Evident form Figure 1 of Poss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of the vane pump of Kowalski with the vane pump of Poss to obtain the well-known and predictable effect of pumping a fluid.
Regarding claim 14, Kowalski’s modified teachings are described above in claim 13 where the combination of Kowalski and Poss would further discloses an axis of a cylindrical cavity of the cam ring rotates about an axis of rotation of the first input (Evident from Figures 1-2 of Poss).
Regarding claim 15, Kowalski’s modified teachings are described above in claim 13 where the combination of Kowalski and Poss would further disclose that the fluid pumping system is operable in a first mode when the first input rotates and the second input is stationary, a second mode when the first input is stationary and the second input rotates, and a third mode when the first input rotates in a first direction and the second input simultaneously rotates in an opposite direction (Figures 1-4 of Kowalski).
Regarding claim 16, Kowalski’s modified teachings are described above in claim 13 where the combination of Kowalski and Poss would further discloses a one-way clutch restricting rotation of the second input to a single direction of rotation (Clutch 30 of Kowalski).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 10815991 (Kowalski) in view of US 4561834 (Poss) in view of US 4334843 (Hansen).
Regarding claim 17, Kowalski’s modified teachings are described above in claim 13 but are silent with respect that the housing includes a first inlet passage and a second inlet passage, the first and second inlet passages extending parallel to one another on opposite sides of the cam ring.
However, Hansen teaches a pump system that discloses the use of a first input and second input on either side of the rotor (Figure 1 with Column 2 Lines 15-19 and 32-36 with the inlet from 16 on either side of 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input of the pump of Kowalski and Poss with the dual side input of Hansen to allow for more fluid to easily enter the pumping system.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 requires the language “the drum includes an outer ring, the cam ring, a first end cap and an opposite second end cap fixed for rotation with each other, wherein the first end cap includes the first fluid inlet port and the second end cap includes the second fluid inlet port” which would require hindsight rationale to reconstruct from the rejection of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746